Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 03/01/2022 and 08/09/2022 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation, “same size and geometry” is unclear with regard to what aspects of same size and geometry constitute a “geometry”. Are the first and second individual modules simply of identical size and shape?
Regarding claim 11, the limitation, “at least a portion of a perimeter of an upper individual module of the stack of individual modules has a filleted profile when observed in a plane perpendicular to the top face of the substrate” is unclear with regard to the  identity of the recited “upper” individual module and its relationship to the earlier-recited plurality (“stack”) of “individual modules”. The limitation is also unclear with regard to the notion of “observed in a plane”. Does Applicant mean to recite “when observed from above” (as would be a reasonable assumption when a “perimeter” is involved)? Or is the plane used to cut the device and expose a cross section, with the “perimeter” now being the perimeter of the cross section? The limitation is also unclear with regard to whether all planes perpendicular to the face of the substrate will have this property, or if only a subset of all planes perpendicular to the top face of the substrate will have this property.
Furthermore, the limitation, “filleted profile”, as recited in claim 11 and dependent claims, is unclear with regard to the degree of filleting necessary to infringe on the invention. Simple breadth is not a defense in this case against the need for greater precision, because every corner produced in the pertinent art has some degree of filleting, or a reasonably close approximation thereto. The examiner suggests that two additional parameters be added to the claims to adequately reflect the limitations shown in the  drawings -- notably the angle subtended by filleting and the radius of the  arcs used to carry out the filleting.
Regarding claim 13, the limitation, “wherein an individual module below the upper individual module includes a bond pad vertically aligned with the lower recess” is unclear with regard to the identity of the “individual module below the upper individual module. Could this be a bottommost individual module? If so, then in what sense is it “upper”?
Regarding claim 14, the limitation, “wherein at least a portion of a perimeter of the individual module below the upper individual module has a filleted profile forming an upper overhang portion and a lower recess” is unclear with regard to how it further limits the  parent claim, since it appears to be identical to a similar limitation in the parent claim.
Regarding claim 15, the limitation, “wherein a portion of the perimeter of each of the at least three individual modules has a filleted profile when observed in a plane perpendicular to the top face of the substrate” is unclear with regard to whether all planes perpendicular to the top face of the substrate will have this property, or if only a subset of all planes perpendicular to the top face of the substrate will have this property.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,282,814 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the present application 17/684,311, and claims 1-10 of the U.S. Patent No. 11,282,814 B2 are drawn to the same features and any difference are minor and would have been obvious toon skilled in the art.
Appl. No. 17/684311
U.S. Pat. No. 11282814 B2
1. A semiconductor device assembly, comprising: a substrate; a first individual module including a first side, a second side, at least one die between the first side and the second side, and a first bond pad on the second side, the first individual module disposed on the substrate such that the first side of the first individual module faces the substrate, the first individual module electrically coupled to the substrate via the first bond pad; and a second individual module including a first side, a second side, and at least one die between the first side and the second side, the second individual module disposed over the first individual module such that the first side of the second individual module faces the second side of the first individual module; wherein a first lateral side of the second individual module includes a first overhang portion and a first recess, and wherein the first bond pad is vertically aligned with the first recess.
1. A semiconductor device assembly, comprising: a substrate including a plurality of external connections; a first individual module comprising— a first side; a second side opposite the first side; a plurality of dies between the first side and the second side; and a first bond pad on the second side, the first individual module disposed on the substrate such that the first side of the first individual module faces the substrate, the first individual module electrically coupled to an external connection of the plurality of external connections via the first bond pad; and a second individual module comprising-- a first side; a second side opposite the first side; a plurality of dies between the first side and the second side; and a plurality of lateral sides extending between the first and second sides, the second individual module disposed over the first individual module such that the first side of the second individual module faces the second side of the first individual module; wherein-- a first lateral side of the second individual module includes a first overhang portion and a first recess; the first bond pad is vertically aligned with the first recess of the second individual module.
2. The semiconductor device assembly of claim 1, wherein the first individual module includes a second bond pad, a second lateral side of the second individual module includes a second overhang portion and a second recess, and the second bond pad is vertically aligned with the second recess.
2. The semiconductor device assembly of claim 1, wherein the first individual module includes a second bond pad, a second lateral side of the second individual module includes a second overhang portion and a second recess, and the second bond pad is positioned within the second recess.
3. The semiconductor device assembly of claim 1, further comprising a third individual module including a first side, a second side, and at least one die between the first side and the second side, the third individual module disposed over the second individual module such that the first side of the third individual module faces the second side of the second individual module; wherein - the second individual module comprises a third bond pad on the second side of the individual module; the second individual module is electrically coupled to the substrate via the third bond pad; a third lateral side of the third individual module comprises a third overhang portion and a third recess; and the third bond pad is vertically aligned with the third recess.
3. The semiconductor device assembly of claim 1, further comprising a third individual module comprising: a first side; a second side opposite the first side; a plurality of dies between the first side and the second side; and a plurality of lateral sides extending between the first and second sides, the third individual module disposed over the second individual module such that the first side of the third individual module faces the second side of the second individual module; and wherein— the second individual module comprises a third bond pad on the second side of the individual module; the second individual module is electrically coupled to an external connection of the substrate via the third bond pad; a third lateral side of the third individual module comprises a third overhang portion and a third recess; and the third bond pad is positioned within the third recess.
4. The semiconductor device assembly of claim 3, wherein the first individual module and the second individual module are electrically coupled to one another via the first bond pad and the second bond pad.
4. The semiconductor device assembly of claim 3, wherein the first individual module and the second individual module are electrically coupled to a same external connection of the substrate via the first bond pad and the second bond pad, respectively.
5. The semiconductor device assembly of claim 1, further comprising an attachment film between the first individual module and the second individual module.
5. The semiconductor device assembly of claim 1, further comprising an attachment film between the first individual module and the second individual module.
6. The semiconductor device assembly of claim 1, wherein the second side of the first individual module has a same shape and size as the second side of the second individual module, and wherein the second sides of the first and second individual modules are aligned when observed from a perspective perpendicular to the second side of the second individual module.
6. The semiconductor device assembly of claim 1, wherein the second side of the first individual module has a same shape and size as the second side of the second individual module, and wherein the second sides of the first and second individual modules are aligned when observed from a perspective perpendicular to the second side of the second individual module.
7. The semiconductor device assembly of claim 1, wherein the second side of the second individual module is smaller in size than the first side of the first individual module.
7. The semiconductor device assembly of claim 1, wherein the second side of the second individual module is smaller in size than the first side of the first individual module.
8. The semiconductor device assembly of claim 1, wherein the first and second individual modules have a same size and geometry.
8. The semiconductor device assembly of claim 1, wherein the first and second individual modules have a same size and geometry.
9. The semiconductor device assembly of claim 1, further comprising an encapsulant at least partially encapsulating the substrate, the first individual module, and the second individual module.
9. The semiconductor device assembly of claim 1, further comprising an encapsulant at least partially encapsulating the substrate, the first individual module, and the second individual module.
10. The semiconductor device assembly of claim 1, wherein a bond wire extends into the first recess of the second individual module to connect to the first bond pad.
10. The semiconductor device assembly of claim 1, wherein a bond wire extends into the first recess of the second individual module to connect to the first bond pad.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image1.png
    439
    954
    media_image1.png
    Greyscale

	Hong (US 20060249828 A1) teaches in Fig. 1 A semiconductor device assembly comprising: 
a substrate (110) comprising a top face and a plurality of bonding sites (unnumbered) on the top face; 
a stack of individual modules disposed over the substrate and electrically coupled to at least one of the plurality of bonding sites, each of the individual modules comprising at least one die therein; and 
an encapsulant (147) at least partially encapsulating the substrate and the stack of individual modules; wherein a first lateral side of an upper individual module (118) includes a first overhang portion (see the upper individual module 118 overhang the wire loops). However, Hong fails to further teach and/or suggest including a first recess wherein a lower individual module below the upper individual module includes a bond pad vertically aligned with the first recess set forth in claim 18.
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816